Name: 2004/621/ECCommission Decision of 26 August 2004 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (notified under document number C(2004) 3256)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Asia and Oceania;  trade;  health;  agricultural policy;  agricultural activity;  international trade
 Date Published: 2004-08-28; 2005-10-12

 28.8.2004 EN Official Journal of the European Union L 279/44 COMMISSION DECISION of 26 August 2004 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (notified under document number C(2004) 3256) (Text with EEA relevance) (2004/621/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(1) thereof, Whereas: (1) Following the detection of residues of veterinary medicines in certain products of animal origin imported from China, and the shortcomings identified during an inspection visit to that country as regards the regulation of veterinary medicines and the residue control system in live animals and animal products, the Commission adopted Decision 2002/69/EC of 30 January 2002 concerning certain protective measures with regard to the products of animal origin imported from China (2). (2) In the light of the information provided by the Chinese competent authority and the favourable results of the checks carried out by Member States importation of certain products of animal origin from China was authorised by means of several amendments to Decision 2002/69/EC, which were consolidated in Commission Decision 2002/994/EC (3). (3) In view of the implementation of corrective measures and the guarantees provided by the Chinese competent authority, the favourable results of a new inspection visit to China, and the results of the checks carried out by Member States when importing products from China, it may now be considered that products of animal origin imported from China are subject to complete and systematic food and feed safety checks. (4) The Chinese competent authority has guaranteed, in particular, that each consignment of products of animal origin intended for human consumption or animal nutrition in the Community must undergo a systematic pre-shipment check in order to detect the presence of residues of veterinary medicines. The Chinese competent authority has also guaranteed that all consignments will be accompanied by a declaration of the competent authority confirming that the products have been checked before export and including the results of the analytical checks. (5) In view of the results and guarantees explained above, it is appropriate to replace the protective measures provided for by Decision 2002/994/EC by a requirement that the consignments concerned be tested at the place of origin before export to the Community, and be accompanied by a corresponding attestation. (6) However, the inspection visit still identified some deficiencies as regards the sanitary conditions applied in China to the production of poultry meat intended for export to the Community. In view of those deficiencies, together with the situation created by the outbreaks of avian influenza, the restrictions on imports of poultry meat cannot yet be lifted. (7) Decision 2002/994/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/994/EC is amended as follows: 1. Articles 2 and 3 are replaced by the following: Article 2 Member States shall authorise the imports of products listed in the Annex in accordance with this Decision, and with the specific animal and public health conditions applicable to the products concerned. Article 3 Member States shall authorise imports of consignments of products listed in section II of the Annex accompanied by a declaration of the Chinese competent authority stating that each consignment has been subjected before dispatch to a chemical test in order to ensure that the products concerned do not present a danger to human health. This test must be carried out, in particular, with a view to detecting the presence of Chloramphenicol and Nitrofuran and its metabolites. The results of the analytical checks have to be included.; 2. Article 4 is deleted; 3. Article 6 is replaced by the following: Article 6 This Decision shall be reviewed on the basis of the information and guarantees provided by the Chinese competent authority and, if necessary, the results of an on-the-spot inspection visit by Community experts.; 4. The Annex is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 31 August 2004. Article3 This Decision is addressed to the Member States. Done at Brussels, 26 August 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (2) OJ L 30, 31.1.2002, p. 50. Decision as last amended by Decision 2002/933/EC (OJ L 324, 29.11.2002, p. 71). (3) OJ L 348, 21.12.2002, p. 154. Decision as amended by Decision 2003/72/EC (OJ L 26, 31.1.2003, p. 84). ANNEX ANNEX PART I List of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community without the attestation provided for in Article 3  Fishery products, except:  those obtained by aquaculture,  peeled and/or processed shrimps,  Crayfish of the species Procambrus clarkii caught in natural fresh waters by fishing operations,  Gelatine. PART II List of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community, subject to the attestation provided by Article 3:  Aquaculture fishery products.  Peeled and/or processed shrimps.  Crayfish of the species Procambrus clarkii caught in natural fresh waters by fishing operations.  Casings.  Rabbit meat.  Honey.  Royal Jelly..